i)ismissed anti Opinion Filed November 29, 2012




                                               In The
                                       Qlourt of tppcat
                            jfuftj   itrtct of Ktxa at a1ta
                                       No. 05-12-00741-CV

                             IN THE INTEREST OF J.L., A ChILD

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-10-19409

                                MEMORANDUM OPINION

                           Before Justices Bridges, O’Neill. and Murphy
                                    Opinion by Justice Bridges

          B letter dated June 1. 2012. the Court directed appellant to pay the $175 filing fee for

the appeal within ten days and warned that failure to do so would result in dismissal of the

appeal.    See TEx. R. App. P. 42.3(c).    To date, appellant has neither paid the filing fee nor

communicated with the Court regarding the appeal. Accordingly, we dismiss the appeal.




                                                     DAVID L. BR1DGE                  —




                                                     JUSTICE

I 20741F.P05
                                       0
                                  Qtourt of tppat
                        If iftj itrict of ZEtxa at atta
                                       JUDGMENT

IN TI-IF INTEREST OF i.L., A CHILD            Appeal from the 256th Judicial District
                                              Court of Dallas County. Texas (Trial Court
No. 05-12-00741-CV                            No. DF-iO-19409).
                                              Opinion delivered by Justice Bridges.
                                              Justices ONeill and Murphy participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal. We ORDER that
each party bear its own costs, if any. of the appeal.



.Tudgment entered November 29, 2012.



                                                                  L
                                                     DAVID L. BRIDGES
                                                     JUSTICE